DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 17/353148 filed on 6/21/21. Claims 1-12 are pending.

Priority
Acknowledgment is made of applicant's claim for a provisional application filed on 12/26/2018.

Information Disclosure Statement
The Information Disclosure Statements received on 6/21/21 and 4/1/22 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 2, 4 - 7, and 9 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al., US 2017/0347122 A1 (hereinafter Chou) in view of Minagawa, US 2010/0290533 A1 (hereinafter Minagawa).

	As for claim 1, Chou discloses a three-dimensional data encoding method ([0040], e.g., CPU and memory), comprising: calculating coefficient values ([0036], e.g., coefficients) from pieces of attribute information ([0036], e.g., attributes) of three-dimensional ([0003], e.g., three-dimensional) points included in point cloud data ([0036], e.g., point cloud data).
	Chou does not explicitly disclose generating a second code sequence including first information and second information, the first information indicating a total number of zero coefficient values consecutive in a first code sequence in which the coefficient values are arranged, the second information indicating whether each of the coefficient values is 0, the zero coefficient values being included in the coefficient values and having a value of 0; and generating a bitstream including the second code sequence. 
	However, Minagawa teaches generating a second code sequence including first information ([0065], e.g., Run counter value and Fig. 7C, e.g., RUN) and second information ([0065], e.g., Level coefficient and Fig. 7C, e.g., LEVEL, note that these indicate whether it is zero), the first information ([0065], e.g., Run counter value and Fig. 7C, e.g., RUN) indicating a total number of zero coefficient values consecutive in a first code sequence ([0065], e.g., scanning) in which the coefficient values are arranged, the second information ([0065], e.g., Level coefficient and Fig. 7C, e.g., LEVEL, note that these indicate whether it is zero) indicating whether each of the coefficient values is 0, the zero coefficient values ([0065], e.g., zero coefficients) being included in the coefficient values and having a value of 0; and generating a bitstream ([0088], e.g., stream) including the second code sequence. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chou and Minagawa before him/her to modify the scalable point cloud compression with transform, and corresponding decompression of Chou with the teaching of encoders, decoders, codecs and systems and processes for their operation and manufacture of Minagawa with a motivation to obtain an efficient bitstream by using the compression ability of the coding method.

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Chou further discloses each of the pieces of attribute information includes components ([0062], e.g., the attribute for an occupied point can include: (1) one or more sample values each defining, at least in part, a color …; (2) an opacity …), each of the coefficient values ([0036], e.g., coefficients) includes coefficient components corresponding to the components. 
	Chou does not explicitly teach the first information indicates the total number of the consecutive coefficient values including the coefficient components all of which are 0, and the second information indicates whether each of the coefficient components is 0. 
	However, Minagawa teaches the first information ([0065], e.g., Run counter value and Fig. 7C, e.g., RUN) indicates the total number of the consecutive coefficient values including the coefficient components all of which are 0, and the second information ([0065], e.g., Level coefficient and Fig. 7C, e.g., LEVEL, note that these indicate whether it is zero) indicates whether each of the coefficient components is 0. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chou and Minagawa before him/her to modify the scalable point cloud compression with transform, and corresponding decompression of Chou with the teaching of encoders, decoders, codecs and systems and processes for their operation and manufacture of Minagawa with a motivation to obtain an efficient bitstream by using the compression ability of the coding method.

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Chou further discloses the coefficient values are generated by separating, by hierarchizing ([0065], e.g., tiles and blocks or other sets), each of the pieces of attribute information into a high-frequency component and a low-frequency component ([0036], e.g., transform).

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Chou further discloses quantizing each of the coefficient values ([0070], e.g., quantizes).
	Chou does not explicitly teach the coefficient values quantized are arranged in the first code sequence. 
	However, Minagawa teaches the coefficient values quantized are arranged in the first code sequence (Fig. 7C, e.g., quantized residual data, note the quantized values are in the same order as the scan order).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chou and Minagawa before him/her to modify the scalable point cloud compression with transform, and corresponding decompression of Chou with the teaching of encoders, decoders, codecs and systems and processes for their operation and manufacture of Minagawa with a motivation to obtain an efficient bitstream by using the compression ability of the coding method.

	As for claim 6, the claim recites a three-dimensional data decoding method of the method of claim 1, and is similarly analyzed.

	As for claim 7, the claim recites a three-dimensional data decoding method of the method of claim 2, and is similarly analyzed.

	As for claim 9, the claim recites a three-dimensional data decoding method of the method of claim 4, and is similarly analyzed.

	As for claim 10, the claim recites a three-dimensional data decoding method of the method of claim 5, and is similarly analyzed.

	As for claim 11, the claim recites a three-dimensional data encoding device of the method of claim 1, and is similarly analyzed.

	As for claim 12, the claim recites a three-dimensional data decoding device of the method of claim 1, and is similarly analyzed.

	2.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Minagawa, and further in view of Leleannec et al., EP 3503557 A1 (hereinafter Leleannec).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 2. 
	Chou as modified by Minagawa does not explicitly teach the second code sequence further includes third information and fourth information, the third information indicating whether each of the 25coefficient components is 1, the fourth information indicating a value obtained by subtracting 2 from each of the coefficient components. 
	However, Leleannec teaches the second code sequence further includes third information ([0065], e.g., the absolute value i[s] equal to 1) and fourth information ([0061], e.g., absolute value of the coefficient minus 2), the third information ([0065], e.g., the absolute value i[s] equal to 1) indicating whether each of the 25coefficient components is 1, the fourth information ([0061], e.g., absolute value of the coefficient minus 2) indicating a value obtained by subtracting 2 from each of the coefficient components. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chou, Minagawa, and Leleannec before him/her to modify the scalable point cloud compression with transform, and corresponding decompression of Chou with the teaching of method and apparatus for video encoding and decoding based on context switching of Leleannec with a motivation to increase bitstream efficiency by using syntax elements that reduces the amount of bitstring.

	As for claim 8, the claim recites a three-dimensional data decoding method of the method of claim 3, and is similarly analyzed.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2009/0147843 A1 discloses method and apparatus for quantization, and method and apparatus for inverse quantization.

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485